      Case 4:18-cv-00259-WTM-CLR Document 6 Filed 11/05/18 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA,


vs.                                           Case No: 4:12-cr-17-WTM-GRS-1

LEONARDO LEVETTE MCMILLAR,
               Defendant.
______________________________________/

                    MOTION TO APPEAR PRO HAC VICE

      COMES now WILLIAM MALLORY KENT, an attorney admitted in the

State of Florida and admitted in good standing in all United States District Courts in

Florida, whose office address is 24 North Market Street, Suite 300, Jacksonville,

Florida, 32202, telephone number 904-398-8000, fax number 904-348-3124, cell

number 904-662-4419, email address kent@williamkent.com, respectfully moves

for his admission to appear pro hac vice for the purpose of representing Leonard

Levette McMillar, in the above styled matter. Undersigned counsel also requests

permission to receive electronic filings in this case. In support of this motion,

undersigned counsel states as follows:

      WILLIAM MALLORY KENT is not admitted to practice in the Southern

District of Georgia but is a member in good standing of the Florida Bar and the

                                          1
      Case 4:18-cv-00259-WTM-CLR Document 6 Filed 11/05/18 Page 2 of 4




United States District Courts for the Northern, Middle and Southern Districts of



Florida, having first been admitted to practice in Florida in 1978 and first admitted

to practice in the United States District Court, Middle District of Florida, in 1989.

      Counsel has previously been granted permission to appear pro hac vice in this

Court in James Chaplin v. Deborah Hickey, Warden, et al, case number 2:09-cv-

114, a case for which counsel appeared pro bono, and United States of America v.

Najam Azmat, case number 4:13-cr-28, for the filing of a 2255 motion.

      Counsel is requesting that the need for local counsel be waived. A certificate

of good standing from the United States District Court, Middle District of Florida,

is being provided along with the $200 for the pro hac vice fee.

                                        Respectfully submitted,

                                        KENT & McFARLAND
                                        ATTORNEYS AT LAW

                                        s/William Mallory Kent
                                        William Mallory Kent
                                        Florida Bar No. 0260738
                                        24 North Market Street
                                        Suite 300
                                        Jacksonville, FL 32202
                                        (904) 398-8000 Telephone
                                        (904) 348-3124 Facsimile
                                        kent@williamkent.com
                                        Pro Hac Vice Counsel for McMillar

                                          2
      Case 4:18-cv-00259-WTM-CLR Document 6 Filed 11/05/18 Page 3 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 14, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice

of electronic filing to the following counsel of record:

Brian T. Rafferty                             Cameron Heaps Ippolito
Brian.rafferty@usdoj.gov                      brian.rafferty@usdoj.gov

R. Brian Tanner
Brian.tanner@usdoj.gov


                                       s/William Mallory Kent
                                       William Mallory Kent




                                          3
Case 4:18-cv-00259-WTM-CLR Document 6 Filed 11/05/18 Page 4 of 4




                               4
